ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q1(e) Exhibit E JOHN HANCOCK FUNDS II AMENDMENT TO SUBADVISORY AGREEMENT LORD, ABBETT & CO. LLC AMENDMENT made as of this 24th day of September, 2010 to the Subadvisory Agreement dated October 17, 2005, as amended (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and Lord, Abbett & Co. LLC, a Delaware limited liability company (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
